Citation Nr: 0827442	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-11 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1949 to 
October 1953.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2004 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama, which 
granted the veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  The RO assigned a 
noncompensable (i.e., 0 percent) disability rating for the 
hearing loss, retroactively effective from March 31, 2004, 
the date of receipt of the veteran's claim for this 
condition.  He wants a higher initial rating for his hearing 
loss.  See Fenderson v. West, 12 Vet. App. 119 (1999) (when a 
veteran timely appeals his initial rating, VA must consider 
whether his rating should be "staged" to compensate him for 
times since the effective date of his award when his 
disability may have been more severe than at others).


FINDING OF FACT

At the very worst, the results of the veteran's June 2004 VA 
compensation examination indicate he has Level I hearing in 
his left ear and Level II hearing in his right ear.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 0 percent 
for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 
Diagnostic Code (DC) 6100 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO dated in May and September 2004:  (1) informed the 
veteran of the information and evidence not of record that 
was and is necessary to substantiate his claim, keeping in 
mind his claim initially arose in the context of him trying 
to establish his underlying entitlement to service connection 
- since granted, but now concerns whether he is entitled to 
a higher initial rating for his service-connected hearing 
loss.  Those letters also:  (2) informed him of the 
information and evidence that VA would obtain and assist him 
in obtaining; and (3) informed him of the information and 
evidence he was expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  

In cases, as here, where the claim arose in another context, 
namely, the veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled.  
Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008).  
In any event, here, although the initial May 2004 VCAA letter 
concerned the requirements for establishing service 
connection, the more recent September 2004 VCAA letter issued 
after service connection was granted in the August 2004 
decision being appealed addressed the requirements for 
obtaining a downstream higher initial rating for the service-
connected disability.  So the veteran has received VCAA 
notice even concerning this downstream issue.



Moreover, since providing the additional VCAA notice in 
September 2004, the RO has gone back and readjudicated the 
veteran's claim for a higher initial rating in the March 2005 
statement of the case (SOC).  This is important to point out 
because the Federal Circuit Court recently held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

So even if arguably there is any deficiency in the notice to 
the veteran or the timing of the notice, it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  As reflected in his 
September 2004 notice of disagreement (NOD) with his initial 
rating, and April 2005 substantive appeal (VA Form 9), as 
well as by the statements from his representative - 
including in May 2005 (VA Form 646) and August 2008 
(Written Brief Presentation), the veteran and his 
representative make arguments as to why they believe he 
deserves a higher initial rating for his hearing loss.  
So they are aware of the need to show the condition is more 
severe than currently rated.

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all pertinent 
medical records the veteran and his representative 
identified.  In addition, VA furnished a compensation 
examination in June 2004 to evaluate the etiology, nature, 
and severity of the bilateral hearing loss.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).
In an August 2008 statement, the veteran's representative 
contends that VA must provide a new examination since the 
last compensation examination is over four years old.  
Significantly, though, the Board sees the veteran does not 
allege that his bilateral hearing loss has worsened since 
that June 2004 VA examination, to suggest the results of that 
evaluation are no longer valid and do not provide an accurate 
estimation of the severity of his hearing loss.  Instead, as 
reflected in his March 2005 substantive appeal (VA Form 9), 
he essentially states this condition warrants more than a 
noncompensable rating if all reasonable doubt is resolved 
in his favor concerning its' severity.  He feels the RO did 
not consider this 
benefit-of-the-doubt rule when deciding his claim, but also 
at the same time acknowledging that all necessary medical and 
related information are associated with the claims file ("C 
file").  An examination that was adequate for purposes of 
determination of the claim by the agency of original 
jurisdiction will ordinarily be adequate for purposes of the 
Board's determination.  Since the veteran did not assert the 
disability in question has undergone an increase in severity 
since the time of the June 2004 examination, a remand is not 
required solely due to the passage of time since that 
evaluation.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
182083 (2007); VAOPGCPREC 11-95 (1995), Fed. Reg. 43186 
(1995).  



Whether the Veteran is Entitled to an Initial Compensable 
Disability Rating for his Bilateral Hearing Loss

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, VA assigns the higher evaluation 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, VA assigns the lower rating. 
 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, VA resolves any reasonable doubt in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, VA must take into account 
the veteran's entire medical history and circumstances when 
determining the appropriate rating.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  VA 
uses standardized methods so the performance of each person 
can be compared to a standard of normal hearing, and ratings 
are assigned based on that standard.  A mechanical, 
nondiscretionary application of the rating criteria 
determines the assigned evaluation on the basis of certified 
test results.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percentage of speech discrimination and 
the puretone threshold average, which is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hz, divided 
by four.  See 38 C.F.R. § 4.85.  VA uses Table VII to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

As alluded to, the RO furnished a VA compensation examination 
in June 2004 to determine the severity of the veteran's 
bilateral hearing loss.  Audiometric findings indicated he 
had pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
45
40
45
LEFT
20
55
45
45
50

Hence, the veteran had an average decibel loss of 38 in his 
right ear and 49 in his left ear.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and 
of 92 percent in the left ear.  These findings, in turn, 
yield a numerical designation no greater than II for the 
right ear and I for the left ear.  Entering these category 
designations for each ear into Table VII correlates to a 
noncompensable rating under DC 6100.  38 C.F.R. § 4.85, Table 
VII.  

It is worth repeating that ". . . disability ratings for 
hearing impairment are derived by a mechanical [meaning 
nondiscretionary] application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  And, here, the mechanical application only 
establishes a noncompensable disability rating.  In addition, 
these VA audiometric examination results do not show an 
exceptional pattern of hearing impairment so as to warrant 
application of the special provisions of 38 C.F.R. § 4.86(a) 
and (b).  That is to say, the veteran did not have a puretone 
threshold at each of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 Hertz) of 55 decibels or more to 
warrant application of § 4.86(a), or a puretone threshold of 
30 decibels or less at 1,000 Hertz and of 70 decibels or more 
at 2,000 Hertz to warrant application of § 4.86(b).



In support of his claim, the veteran maintains that he has 
difficulty understanding speech in the presence of background 
noise.  These statements are competent to attest that he has 
difficulty hearing conversational speech, because this is 
capable of lay observation.  See Savage v. Gober, 10 Vet. 
App. 488, 496 (1997) (lay persons are competent to provide 
evidence of observable events).  See also 38 C.F.R. 
§ 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See, too, Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

This lay testimony, however, is insufficient to establish the 
level of the veteran's hearing loss disability according to 
the established standards set forth in § 4.85(a).  And as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

At no time since one year prior to filing this claim has the 
veteran's hearing loss been more than 0-percent disabling.  
So the Board cannot "stage" his rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when a veteran timely 
appeals his initial rating, VA must consider whether his 
rating should be "staged" to compensate him for times since 
the effective date of his award when his disability may have 
been more severe than at others).

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1).  As he acknowledged during his June 
2004 VA audiometric examination, there is no indication this 
disability interferes with the veteran's ability to maintain 
substantially gainful employment; he has worked in an office 
job for some 16 years.  As such, his disability does not 
markedly interfere with his ability to work - meaning above 
and beyond that contemplated by his schedular rating.  See 38 
C.F.R. § 4.1 indicating that, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Furthermore, he has not 
been frequently hospitalized for evaluation or treatment of 
his bilateral hearing loss.  Instead, his evaluation and 
treatment has been entirely on an outpatient basis, not as an 
inpatient.  So extra-schedular consideration is not warranted 
in this particular instance.  See Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for an initial disability rating higher than 0 
percent for bilateral hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


